Matter of Newson (Commissioner of Labor) (2021 NY Slip Op 06138)





Matter of Newson (Commissioner of Labor)


2021 NY Slip Op 06138


Decided on November 10, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 10, 2021

533405
[*1]In the Matter of the Claim of Tavia Newson, Appellant. Commissioner of Labor, Respondent.

Calendar Date:October 8, 2021

Before:Garry, P.J., Egan Jr., Lynch, Pritzker and Colangelo, JJ.

Tavia Newson, Far Rockaway, appellant pro se.
Letitia James, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 2021, which ruled, among other things, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Decision affirmed. No opinion.
Garry, P.J., Egan Jr., Lynch, Pritzker and Colangelo, JJ., concur.
ORDERED that the decision is affirmed, without costs.